DETAILED ACTION
Response to Amendment
 	This Final Office action is in response to Applicant’s amendment filed 12/16/2021. Claims 1, 8, and 15 have been amended. Claims 1, 3-8, 10-15 and 17-23 are pending. 

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 3-8, 10-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 20180089592 A1), in view of Sharma et al (US 20200327371 A1).
As per claim 1, Zeiler et al disclose a computer-implemented method for providing workflow user interface (UI) controls for display in digital workplaces, the method being executed by one or more processors (i.e., workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035) and comprising:
receiving, by a digital workplace system, action data indicating an action of a user interacting with a first application in a digital workplace, the action being executed in performance of a workflow by the user (i.e., Such workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications. The prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035); and in response to the action:
transmitting, by the digital workplace system to a machine learning (ML) service, a request comprising the action data and a profile of the user, the profile of the user 
the ML service processing the request at least partially based on the action data and the profile of the user to automatically select a ML model from a set of ML models, the ML model being selected responsive to the role of the user (i.e., In some embodiments, one or more machine learning models may replace the first instance of the machine learning model with the second instance of the machine learning model at the service platform. In some cases, the automatic merge or replacement operation may, for example, be a default preference or a user-selected preference, where the merge or replacement operation is performed without the need for 
receiving, by the digital workplace system, the predictive workflow file (i.e., the prediction models of a workflow (or instances of the prediction models) may learn from the data that they process (e.g., inputs provided by users of applications in which the prediction models are incorporated, inputs provided by other components of the applications in which the prediction models are incorporated, feedback information related to the outputs derived from the prediction models' processing of the foregoing inputs, etc.), ¶ 0035);
providing, by the digital workplace system, a workflow UI control comprising visual representations of the predicted actions of the predictive workflow file (i.e., the application may utilize the API client to make calls to one or more workflows created via system 100's service platform or user interface thereof. As an example, a single call to a workflow may cause multiple machine learning models of the workflow to be executed, ¶ 0037); and
displaying the workflow UI control in the digital workplace (i.e., with respect to FIG. 3A, user interface 300 of a service platform displays representations of components related to functionalities to be provided via an application. For example, such components include machine learning models 302, 304, 306, and 308, ¶ 0037).

the predictive workflow file comprising metadata defining a sequential list of predicted actions to be executed using at least one second application within the digital workplace system in performance of the workflow by the user, the at least one second application being different from the first application, each predicted action comprising a set of key value pairs, at least one key value pair representing parameterized data of the action to be used in executing the predicted action.
Sharma et al disclose FIG. 3 shows a system block diagram of an example computer system 201 that may be used to execute software incorporating the present invention or aspects thereof. As in FIG. 2, computer system 201 includes monitor 203, keyboard 209, and mass storage devices 217. Computer system 201 further includes subsystems such as central processor 302, system memory 304, input/output (I/O) controller 306, display adapter 308, serial port 312 (which may also be a universal serial bus (USB), parallel data, or other data port), network interface 318, and speaker 320. The invention may also be used with computer systems with additional or fewer subsystems. For example, a computer system could include more than one processor 302 (i.e., a multiprocessor system) or could include a cache memory, or a combination (¶ 0057).
Additionally, Sharma et al disclose Deployment context information can be captured as metadata and stored with an application. The context information may include such information as edge hardware specifications, deployment location, 
The machine learning model software platform presents to the browser a user interface that includes a list of workflows. Each workflow comprises one or more sensor data streams to be operated on and one or more analytics expressions, applications, machine learning models, and others to be executed with respect to the streams in a desired sequence to achieve a desired output or set of outputs. A workflow thus defines the complete set of actions to be taken with respect to sensor data streams including ingestion, enrichment, processing and evaluation by expressions, applications, and models, the sequence in which such actions are to be taken, the inputs and outputs of individual actions, and the ultimate outputs to be published, and actions to be taken (¶ 0267).
A user also can use the interface to upload training data 1108 to the software platform to allow the model of the selected workflow to be trained at the edge. For example, training data can be uploaded to the software platform in the form of a .csv file comprising an array with a list of data input and output names, and corresponding data values. The user may cause the model to be executed on the training data to train the model at the edge. This may be done as an alternative to or in addition to training the model in the cloud. In addition, as described above, the results of the model executing on the training data may be sent to the cloud for further tuning of the model (¶ 0269).

Zeiler et al and Sharma et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include provid[ing] the ML model in an active model cache, and execut[ing] the ML model in the active model cache to receive the action of the user as input and provide a predictive workflow file as output; and the predictive workflow file comprising metadata defining a sequential list of predicted actions to be executed using at least one second application within the digital workplace system in performance of the workflow by the user, the at least one second application being different from the first application, each predicted action comprising a set of key value pairs, at least one key value pair representing parameterized data of the action to be used in executing the predicted action in Zeiler et al, as seen in Sharma et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Zeiler et al disclose the ML model is trained in a multi-stage training process comprising static training and dynamic training (i.e., with respect to 
As per claim 4, Zeiler et al does not explicitly disclose the ML model is trained based on usage data of applications accessible through the digital workplace and transaction data of the applications.
Sharma et al disclose The analytics component comprises an expression language for providing data analytics, stream processing, or both, data aggregation, definition and application of rules, and definition, selection, and application of machine learning workflows at the edge. The complex event processing (CEP) engine 429 is also referred to as an analytics engine and preferably comprises a highly miniaturized and powerful domain specific language (DSL) execution engine (¶ 0076).
The time-series database (TSDB) is a software system that is optimized for handling time series data comprising arrays of numbers indexed by time (e.g., a date-time or a date-time range). The time-series database typically comprises a rolling or circular buffer or queue, in which as new information is added to the database (¶ 0114).

As per claim 5, Zeiler et al disclose the ML model is customized to the user for generating the workflow UI control (i.e., service interface subsystem 112 may make available an option for one or more customizable models (or operation blocks) via a user interface, ¶ 0045). 
As per claim 6, Zeiler et al disclose the predictive workflow file defines a set of action cells, each action cell identifying one of the predicted actions and a respective second application for executing the predicted action, a visual representation being provided within the workflow UI control for each action cell (i.e., a graph of arbitrary data workflow methods that incorporate artificial intelligence blocks with other processing operations may be built via the service platform's user interface to meet an entire application or enterprise need. Such workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to 
As per claim 7, Zeiler et al disclose receiving user input indicating a selection of a UI element of the workflow UI control, and in response, automatically navigating the user to a page of an application to execute a task represented by the UI element (i.e., a graph of arbitrary data workflow methods that incorporate artificial intelligence blocks with other processing operations may be built via the service platform's user interface to meet an entire application or enterprise need. Such workflows may be configured via a user interface and a corresponding API to enable developers to embed features of prediction models in their applications (e.g., as API calls to the prediction models to provide input to and obtain outputs from the prediction models or workflow incorporating the prediction models), ¶ 0035).
As per claim 21, Zeiler et al does not disclose wherein the usage data of applications is generated through executions of the applications accessible through the digital workspace, and transaction data of the applications is recorded by database within the digital workspace.
Sharma et al disclose The analytics component comprises an expression language for providing data analytics, stream processing, or both, data aggregation, definition and application of rules, and definition, selection, and application of machine learning workflows at the edge. The complex event processing (CEP) engine 429 is also referred to as an analytics engine and preferably comprises a highly miniaturized and powerful domain specific language (DSL) execution engine (¶ 0076).

Zeiler et al and Sharma et al are concerned with effective workforce management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the usage data of applications is generated through executions of the applications accessible through the digital workspace, and transaction data of the applications is recorded by database within the digital workspace in Zeiler et al, as seen in Sharma et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 8, 10-14 and 22 are rejected based upon the same rationale as the rejection of claims 1, 3-7 and 21, respectively, since they are the computer-readable storage medium claims corresponding to the method claims.
Claims 15, 17-20 and 23 are rejected based upon the same rationale as the rejection of claims 1, 3-6 and 21, respectively, since they are the system claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues Zeiler, however, fails to teach, "in response to the action [being executed in performance of a workflow by the user]: transmitting ... a request comprising the action data and a profile of the user, the profile of the user indicating a role of the user, the ML service processing the request ... to automatically select a ML model from a set of ML models, the ML model being selected responsive to the role of the user." 
 	Sharma, however, fails to teach "execut[ing] the ML model in the active model cache to receive the action of the user as input and provide a predictive workflow file as output." Instead, and as discussed above, Sharma discusses that "[w]orkflows and individual components of workflows may receive as inputs the outputs of other workflows or workflow components, and may provide outputs as inputs to other workflows or workflow components." Sharma also fails to teach "the predictive workflow file comprising metadata defining a sequential list of predicted actions to be executed ... in performance of the workflow by the user," much less "each predicted action comprising a set of key value pairs, at least one key value pair representing parameterized data of the action to be used in executing the predicted action." Instead, while Sharma discusses "present[ing] to the browser a user interface that includes a list of workflows," Sharma is absent any discussion of "predicted actions" of a workflow, or such a predicted action including a set of key value pairs. The Examiner respectfully disagrees.
 As discussed in the updated rejection, and contrary to Applicant’s assertion, Zeiler et al, in view of Sharma et al indeed disclose Applicant’s amended claim language. 
Specifically, Zeiler et al disclose transmitting, by the digital workplace system to a machine learning (ML) service, a request comprising the action data and a profile of the user, the profile of the user indicating a role of the user (i.e., service interface subsystem 112 may obtain a request for information to train a machine learning model. Model subsystem 114 may select input/output information (from a collection of training data) based on the request parameters, and provide the input/output information to train the machine learning model, ¶ 0032. The user may define all of the foregoing steps through a web or other user interface of an API service, where the API service (or its service platform) fetches images from the stream on behalf of the user and sends images matching the criteria to the user's server. As such, the user's use of system 100 decreases the complexity of the user's application code that they run on their server, while also making it easier and quicker for the user to develop the application, ¶ 0036, wherein the first instance may not be available to one or more users (e.g., all users, only accessible by certain users, etc.). The first instance may be available to owners of the machine learning model or the first instance. As another example, upon replacement, the first instance may only be available to administrators of the service platform, ¶ 0031), and 
the ML service processing the request at least partially based on the action data and the profile of the user to automatically select a ML model from a set of ML models, the ML model being selected responsive to the role of the user (i.e., In some embodiments, one or more machine learning models may replace the first instance of the machine learning model with the second instance of the machine learning model at the service platform. In some cases, the automatic merge or replacement operation may, for example, be a default preference or a user-selected preference, where the merge or replacement operation is performed without the need for subsequent user approval of the merge or replacement operation (after the tests are executed on the second instance) if the scores of the second instance are an improvement over corresponding scores of the first instance of the machine learning model. In this way, for example, better performing machine learning models (or other prediction models) may quickly and automatically be developed, ¶ 0031).
Additionally, Sharma et al disclose Deployment context information can be captured as metadata and stored with an application. The context information may include such information as edge hardware specifications, deployment location, information about compatible systems, data-access control information, e.g., password control, for security and privacy, emulators for modeling data fields unavailable in a given deployment, and version management (¶ 0122).
The machine learning model software platform presents to the browser a user interface that includes a list of workflows. Each workflow comprises one or more sensor data streams to be operated on and one or more analytics expressions, applications, machine learning models, and others to be executed with respect to the streams in a desired sequence to achieve a desired output or set of outputs. A workflow thus defines the complete set of actions to be taken with respect to sensor data streams including ingestion, enrichment, processing and evaluation by expressions, applications, and models, the sequence in which such actions are to be taken, the inputs and outputs of individual actions, and the ultimate outputs to be published, and actions to be taken (¶ 0267).
training data can be uploaded to the software platform in the form of a .csv file comprising an array with a list of data input and output names, and corresponding data values. The user may cause the model to be executed on the training data to train the model at the edge. This may be done as an alternative to or in addition to training the model in the cloud. In addition, as described above, the results of the model executing on the training data may be sent to the cloud for further tuning of the model (¶ 0269).
In one example workflow, one or more different ML models, perhaps with different hypotheses and parameters, may be generated and trained in the cloud using the same aggregated sensor data. The models are then deployed to the edge and executed on live sensor data at the edge. The results produced by the models are sent back to and evaluated in the cloud to determine which model produces the most accurate results. The most accurate model may then be selected for use. In use, the inferences and predictions generated by the selected model from the live sensor data are repeatedly sent to the cloud for evaluation. (¶ 0236).   

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 21, 2022